DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 14-15, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraoka et al. (2015/0239243) (hereinafter Muraoka et al.).
Regarding Claim 1, Muraoka et al. teaches a manifold component (22, Fig. 2) for a droplet ejection head (12, Fig. 2), the manifold component (22) comprising: a mount (14, Fig. 2) for receiving an actuator component (13, Fig. 2) that provides one or more rows of fluid chambers (18, Fig. 2), each chamber (18) being provided with a respective at least one actuating element (not shown in Figures) and a respective at least one nozzle (17, Fig. 2), the at least one actuating element (not shown in Figures) for each chamber (18) being actuable to eject a droplet of fluid in an ejection direction through the corresponding at least one nozzle (17), each row extending in a row direction [Paragraphs 0035-0050]; a manifold chamber (24, 25, Fig. 2), which extends from a first end to a second end, and widens from said first end to said second end, the second end providing fluidic connection, in parallel, to at least a group of chambers (18) within said one or more rows and being located adjacent said mount (14) [Paragraphs 0035-0050, see also Fig. 2]; and at least one port (23, 28, Fig. 2), each port opening into the manifold chamber (25) at the first end thereof [Paragraphs 0041-0042]; wherein at least one portion between the first end and second end of the manifold chamber (22) is shaped as a hyperbolic acoustic horn [see Fig. 2].

Regarding Claim 2, Muraoka et al. teaches the manifold component (22), wherein each hyperbolic horn-shaped portion extends at least the majority of the distance between the first end and second end of the corresponding manifold chamber (24, 25) [Paragraphs 0035-0050, see Fig. 2].

Regarding Claim 6, Muraoka et al. teaches the manifold component (22), wherein, for said manifold chamber (24, 25): there is defined a corresponding central path (see Fig. 2), which runs centrally through the manifold chamber (22) in question, from the centre of the first end to the centre of the second end thereof, said central path running generally parallel to said ejection direction at the second end of the manifold chamber (22) in question [Paragraphs 0035-0050].


Regarding Claim 9, Muraoka et al. teaches the manifold component (22), wherein the second end of said manifold chamber (24, 25) is defined by an opening which  is  elongate parallel to said row direction [see Fig. 2], and wherein at least two points on opposing ends of the elongate cross-section of said second end define the same angle to the wall of said manifold chamber (24, 25) [Paragraphs 0041-0043, see Fig. 2].

Regarding Claim 14, Muraoka et al. teaches the manifold component (22), wherein said manifold component (22) comprises two or more manifold chambers (24, 25), and wherein at least two of said two or more manifold chambers (24, 25) are connected to one port (23) [Paragraph 0042].

Regarding Claim 15, Muraoka et al. teaches the manifold component (22), further comprising a transitional portion (15, 20, Fig. 2) that comprises a change in a cross-sectional shape to blend from the cross-sectional shape to blend from the cross-sectional shape area of the port (23) to one that suits said actuator component (13), wherein said transitional portion (20) connects said port (23) to said at least two manifold chambers (24, 25), and wherein said transitional portion (20) comprises at least one passage (see Fig. 2) and further comprises an arm per manifold chamber (24, 25) of said at least two manifold chambers (24, 25) [Paragraphs 0041-0040].

Regarding Claim 18, Muraoka et al. teaches the manifold component (22), wherein said manifold chamber (24, 25) comprises a plurality of said hyperbolic horn-shaped portions, arranged side-by-side in an array [see Fig. 2].
Regarding Claim 21, Muraoka et al. teaches a droplet ejection head (12) comprising the manifold component (22), and said actuator component (13), fixed at said mount (14) [Paragraphs 0035-0036]. 
Allowable Subject Matter
Claims 3-5, 8, 11, 13, 17, 19-20, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 3 is the inclusion of the limitation of a manifold component that includes wherein each hyperbolic horn-shaped portion extends between 0.6 and 0.9 times the distance between the first end and second end of the corresponding manifold chamber.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 4 is the inclusion of the limitation a manifold component that includes a hyperbolic acoustic horn portion, wherein for each hyperbolic acoustic horn portion there is a defined depth direction which is perpendicular  to said row direction and to said election direction; there is defined a corresponding central path, which runs centrally through the hyperbolic horn-shaped portion in question, from the centre of a first end to the centre of a second end thereof; there is defined, at each point on said central path, a corresponding width, which is measured in a direction that is normal to the central path at that point and that is perpendicular to said depth direction; and for the horn-shaped portion, said widths vary generally according to a hyperbolic function of distance from said first end of said horn-shaped portion along the central path.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 5 is the inclusion of the limitation a manifold component that includes a hyperbolic acoustic horn portion, wherein each a hyperbolic acoustic horn portion includes a depth direction which is perpendicular to said row direction and to said ejection direction, and wherein said hyperbolic horn-shaped portion has a generally constant depth in the depth direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a manifold component that includes a manifold chamber, wherein the extent of the chamber is less than or equal to 2 times the extent in said row direction, at the second end of the manifold chamber; and wherein the extent of said manifold chamber in said row direction is less than or equal to 2 times the extent in said ejection direction, at the second end of the manifold chamber; preferably wherein the extent of said manifold chamber in said row direction is approximately equal to the extent in said ejection direction, at the second end of the manifold chamber.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 11, 13 is the inclusion of the limitation a manifold component that includes wherein said manifold component further comprises a transitional portion that comprises a change in cross- sectional shape to blend from the cross-sectional area of the port to one that suits said actuator component.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 17 is the inclusion of the limitation a manifold component that includes wherein some or all of said manifold component is manufactured using 3D printed material.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 19-20 is the inclusion of the limitation of a manifold component that includes a manifold chamber comprising a plurality of arrays of side-by-side hyperbolic horn-shaped portions, wherein said arrays being arranged consecutively from the first end to the second end of the manifold chamber , with the number of hyperbolic horn- shaped portions in each array increasing progressively from said initial array to said final array.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 30-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 30-32 is the inclusion of the method of  a method for designing a manifold component for a droplet ejection head
that includes the method steps of determining an initial shape for the manifold chamber, according to which the manifold chamber extends, along an initial, straight-line path, from a first end to a second end, with there being a continuum of cross-sections perpendicular to the initial path, the areas of said cross-sections increasing with increasing distance from the first end, such that there is at least a portion of the manifold chamber for which the areas of the cross-sections increase in a hyperbolic fashion; and between the first end and the second end with the cross-sectional area measured perpendicular to said straight-line path increasing, such that there is at least a portion of the manifold chamber  for which the cross-sectional area increases in a hyperbolic fashion, deforming said initial path to produce a modified path, with each cross-section being moved with a corresponding point on the initial path, thus providing a modified shape for said manifold chamber.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853